              Case MDL No. 2969 Document 1 Filed 08/21/20 Page 1 of 6



                   BEFORE THE UNITED STATES JUDICIAL PANEL ON
                           MULTIDISTRICT LITIGATION


    In re: Erie COVID-19 Business Interruption
    Protection Insurance Litigation                         MDL No. _______________



                           MOTION FOR TRANSFER AND
                     CENTRALIZATION PURSUANT TO 28 U.S.C. §1407

         Pursuant to 28 U.S.C. § 1407 and Rule 6.2 of the Rules of Procedure of the Judicial Panel

on Multidistrict Litigation, Plaintiffs Laser Spa of Rochester, LLC (“Laser Spa”), Sulimay’s Hair

Design Inc. (“Sulimay’s”), LA Campagna Inc. (“La Campagna”), Close Enterprises Inc. (“Close”),

High Tech Hair LLC (“High Tech Hair”), Capucinno Pizzeria Ristorante T/A LaVilla (“LaVilla”),

and Rose Glam Hair Studio, LLC (“Rose Glam”) (collectively, “Movants”),1 respectfully move

the Judicial Panel on Multidistrict Litigation (“Panel”) to transfer and centralize the actions listed

in the attached Schedule of Actions, and subsequent tag-along actions, to the Honorable Timothy

J. Savage, United States District Court Judge for the Eastern District of Pennsylvania, who

currently presides over the actions brought by Sulimay’s and La Campagna, for coordinated or

consolidated pretrial proceedings.

         Transfer and centralization of these actions is appropriate for the following reasons:




1
 Movants are plaintiffs in: Laser Spa of Rochester, LLC, doing business as Spitale Laser Spa Salon v. Erie
Insurance Company, Case No. 6:20-cv-06308 (W.D.N.Y.); Sulimay’s Hair Design Inc. individually and on
behalf of all other similarly situated v. Erie Insurance Exchange, Case No. 2:20-cv-02731 (E.D. Pa.); LA
Campagna Inc. D/B/A LA Campagna Ristorante, on behalf of itself and all others similarly situated v. Erie
Insurance Group, Case No. 2:20-cv-02689 (E.D. Pa.); Close Enterprises Inc. d/b/a Close Auto Sales on
behalf of itself and all others similarly situated v. Erie Insurance Group AKA Erie Insurance Exchange,
Case No. 1:20-cv-00147 (W.D. Pa.); High Tech Hair LLC and Capucinno Pizzeria Ristorante T/A LaVilla,
Rose Glam Hair Studio, LLC v. Erie Insurance Exchange, Case No. 2:20-cv-02895 (E.D. Pa.) (collectively,
“Movants Actions”).

                                                    1
              Case MDL No. 2969 Document 1 Filed 08/21/20 Page 2 of 6



        1.      In response to the threat to public safety posed by the COVID-19 pandemic,

governmental authorities at the national level, the state level, the county level, and the local level

issued various orders that, in one form or another, closed non-essential businesses and/or mandated

that individuals must “stay at-home” (“Government Orders”).

        2.      Movants own businesses that were forced to close their doors or severely limit their

accessibility as a result of the Government Orders and have sustained substantial losses. All

Movants have insurance policies that purport to cover such losses with defendant Erie Insurance2

and brought their actions seeking to ensure that they can recover such losses resulting from

business interruption.

        3.      To date, ten additional actions seeking similar relief in federal court have been filed

(the “Related Actions”).3 In total, there are fifteen actions pending in seven different districts:


2
 The term “Erie Insurance” includes, for purposes of this Motion, the Erie Insurance Group, Erie Insurance
Company, and Erie Insurance Exchange because these are the named Erie Insurance defendants in Movants’
cases. As mentioned in paragraph 3 above and note 3, infra, additional Erie-related entities – Erie Insurance
Company of New York, Erie Indemnity Company, and Erie Insurance Property & Casualty Company – are
named as defendants in other actions.
3
 Jerry’s Sandwiches AV, LLC, Jerry’s Sandwiches LS, LLC v. Erie Insurance Company, Case No. 1:20-cv-
03249 (N.D. Ill.); PGB Restaurant, Inc. and all others similarly situated, North Branch Pizza and Burger
Company v. Erie Insurance Exchange, Case No. 1:20-cv-02403 (N.D. Ill.); Pleasant Food, Inc. d/b/a
Sidelines Grill Pleasant View, C & G, Inc. d/b/a Sidelines Grill Ashland City, Plantation Pub, Inc., Annex
Road Group, Inc. d/b/a Hillwood Pub, DTAG, Inc. d/b/a Crow's Nest, JDA Pub, Inc. d/b/a Joe's Place, and
all others similarly situated v. Erie Insurance Exchange, Case No. 3:20-cv-00570 (M.D. Tenn.); The Italian
Village Restaurant, Inc, Capitanini Real Estate Investments Inc. v. Erie Insurance Company, Case No.
1:20-cv-03101 (N.D. Ill.); Geneva Foreign & Sports, Inc., individually and on behalf of all others similarly
situated v. Erie Insurance Company of New York, Erie Insurance Company, Erie Indemnity Company,
doing business as Erie Insurance Exchange, Case No. 1:20-cv-00093 (W.D. Pa.); Menns Inc. d/b/a The
Tavern on Clark Individually and on Behalf of All Others Similarly Situated v. Erie Insurance Exchange
and Erie Indemnity Company, Case No. 1:20-cv-02895 (N.D. Ill.); Robert Daly, individually and on behalf
of all others similarly situated v. Erie Insurance Property & Casualty Company, Case No. 1:20-cv-01406
(D.D.C.); Hello Hospitality IV, LLC d/b/a St Arnolds, Hello Hospitality III, LLC d/b/a St Arnolds Mussel
Bar and Hello Hospitality VI, LLC d/b/a St Arnolds Mussel Bar Bethesda v. Erie Insurance Property &
Casualty Company d/b/a Erie Insurance Exchange, Case No. 3:20-cv-08215 (D.N.J.); Izzy and Gab LLC
v. Erie Insurance Property & Casualty Company d/b/a Erie Insurance Exchange, Case No. 3:20-cv-08208
(D.N.J.); The Lock Loft, LLC v. Erie Insurance Property & Casualty Company d/b/a Erie Insurance
Exchange, Case No. 1:20-cv-122 (W.D. Pa.). Of the ten cases listed, only one—the Daly case—does not
specifically involve one of the Erie Insurers. However, the defendant in that case, Erie Property & Casualty
                                                     2
              Case MDL No. 2969 Document 1 Filed 08/21/20 Page 3 of 6



Eastern District of Pennsylvania (3), Western District of Pennsylvania (3), Northern District of

Illinois (4), Western District of New York (1), Middle District of Tennessee (1), District of New

Jersey (2) and the District of the District of Columbia (1). In light of the continuing effects and

financial consequences of the COVID-19 pandemic, more cases will likely be filed.

        4.      The Movants’ Actions, along with the Related Actions and any additional tag-along

actions, pending against Erie Insurance will involve insurance policies that contain materially

identical language, endorsements, and exclusions; will involve common discovery and pretrial

motion practice; and will have numerous overlapping class claims, have the potential for

inconsistent pretrial rulings.

        5.      Movants seek to create an insurer-specific MDL with respect to COVID-19

business interruption protection insurance claims against Erie Insurance by centralizing the

Movants Actions in the Eastern District of Pennsylvania along with any tag-along actions, such as

the Related Actions or those subsequently filed involving similar facts or claims. As explained in

more detail in the accompanying brief, such centralization will eliminate duplicative discovery,

prevent inconsistent rulings, and conserve judicial resources

        6.      The convenience of the courts, witnesses, parties, and counsel will all be served by

transferring these cases to the Eastern District of Pennsylvania and specifically to the Honorable

Timothy J. Savage, United States District Judge, Eastern District of Pennsylvania, for coordinated

or consolidated pretrial proceedings. For the reasons set forth in the accompanying brief, the

Eastern District of Pennsylvania and Judge Savage would be excellent choices to shepherd this

litigation.




Company is part of the Erie Insurance Group and is specifically referenced as “d/b/a” Erie Insurance
Exchange. For these reasons, Movants believe that the Daly case should be included as a Related Action.

                                                  3
             Case MDL No. 2969 Document 1 Filed 08/21/20 Page 4 of 6



       7.      In support of this motion, Movants file:

               (a)    a Memorandum describing the background of the litigation and Movants’

                      factual and legal contentions;

               (b)    a numbered Schedule of Actions providing: (1) the complete name of each

                      action involved, listing the full name of each party included; (2) the district

                      court and division where each action is pending; (3) the civil action number

                      of each action; and (4) the name of the Judge assigned to each action;

               (c)    a copy of all complaints and docket sheets for all actions listed on the

                      Schedule of Actions (Exhibits 1-5);

               (d)    a chart of Related Cases (Exhibit 6);

               (e)    a Statement Regarding Oral Argument; and,

               (f)    a Proof of Service.

       WHEREFORE, Movants respectfully request that the Panel grant their motion and transfer

Movants’ Actions, for coordinated or consolidated pretrial proceedings, to the Eastern District of

Pennsylvania and assign them to the Honorable Timothy J. Savage.

Dated: August 21, 2020

                                     Respectfully submitted,


 /s/ Arnold Levin                                      /s/ Adam J. Levitt
 Arnold Levin, Esquire                                 Adam J. Levitt
 Laurence S. Berman, Esquire                           John E. Tangren
 Frederick S. Longer, Esquire                          Amy E. Keller
 Daniel C. Levin, Esquire                              Daniel R. Ferri
 Keith J. Verrier, Esquire                             Mark Hamill
 LEVIN SEDRAN & BERMAN LLP                             Laura E. Reasons
 510 Walnut Street, Suite 500                          DICELLO LEVITT GUTZLER LLC
 Philadelphia, PA 19106-3697                           Ten North Dearborn Street, Sixth Floor
 Telephone: (215) 592-1500                             Chicago, Illinois 60602
 Facsimile: (215) 592-4663                             Telephone: (312) 214-7900

                                                 4
           Case MDL No. 2969 Document 1 Filed 08/21/20 Page 5 of 6



alevin@lfsblaw.com                             alevitt@dicellolevitt.com
lberman@lfsblaw.com                            jtangren@dicellolevitt.com
flonger@lfsblaw.com                            akeller@dicellolevitt.com
dlevin@lfsblaw.com                             dferri@dicellolevitt.com
kverrier@lfsblaw.com                           mhamill@dicellolevitt.com
                                               lreasons@dicellolevitt.com
Richard M. Golomb, Esquire
Kenneth J. Grunfeld, Esquire                   Mark A. DiCello
GOLOMB & HONIK, P.C.                           Kenneth P. Abbarno
1835 Market Street, Suite 2900                 Mark Abramowitz
Philadelphia, Pennsylvania 19103               DICELLO LEVITT GUTZLER LLC
Telephone: (215) 346-7338                      7556 Mentor Avenue
Facsimile: (215) 985-4169                      Mentor, Ohio 44060
rgolomb@GolombHonik.Com                        Telephone: (440) 953-8888
KGrunfeld@GolombHonik.Com                      madicello@dicellolevitt.com
                                               kabbarno@dicellolevitt.com
W. Daniel “Dee” Miles, III                     mabramowitz@dicellolevitt.com
Rachel N. Boyd
Paul W. Evans                                  Mark Lanier
BEASLEY, ALLEN, CROW, METHVIN,                 Alex Brown
PORTIS & MILES, P.C.                           Ralph (skip) McBride
P.O. Box 4160                                  THE LANIER LAW FIRM PC
Montgomery, Alabama 36103                      10940 West Sam Houston Parkway North
Telephone: (334) 269-2343                      Suite 100
Facsimile: (334) 954-7555                      Houston, Texas 770064
Dee.Miles@BeasleyAllen.com                     Telephone: (713) 659-5200
Rachel.Boyd@BeasleyAllen.com                    WML@lanierlawfirm.com
Paul.Evans@BeasleyAllen.com                     Alex.brown@lanierlawfirm.com
                                                Skip.McBride@lanierlawfirm.com
Counsel for Laser Spa of Rochester, LLC,
Sulimay’s Hair Design Inc., LA Campagna        Timothy W. Burns
Inc., Close Enterprises Inc.                   Jeff J. Bowen
                                               Jesse J. Bair
                                               Freya K. Bowen
                                               BURNS BOWEN BAIR LLP
                                               One South Pinckney Street, Suite 930
                                               Madison, Wisconsin 53703
                                               Telephone: (608) 286-2302
                                               tburns@bbblawllp.com
                                               jbowen@bbblawllp.com
                                               jbair@bbblawllp.com
                                               fbowen@bbblawllp.com

                                               Douglas Daniels
                                               DANIELS & TREDENNICK
                                               6363 Woodway, Suite 700

                                           5
Case MDL No. 2969 Document 1 Filed 08/21/20 Page 6 of 6



                               Houston, Texas 77057
                               Telephone: (713) 917-0024
                               douglas.daniels@dtlawyers.com

                               Jeffrey P. Goodman
                               Robert J. Mongeluzzi
                               Patrick Howard
                               Samuel B. Dordick
                               SALTZ, MONGELUZZI, BARRETT &
                               BENDESKY, P.C.
                               1650 Market Street
                               One Liberty Place, 52nd Floor
                               Philadelphia, Pennsylvania 19103
                               Telephone: (215) 496-8282
                               jgoodman@smbb.com
                               rjmongeluzzi@smbb.com
                               phoward@smbb.com
                               SDordick@smbb.com

                               Counsel for High Tech Hair LLC and
                               Capucinno Pizzeria Ristorante T/A
                               LaVilla, Rose Glam Hair Studio, LLC




                           6
